Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
1.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 11, 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. That is, in claims 5, 11, 17 recited limitations “and/or” indefinite claimed limitations. The limitation “and/or” is indefinite claimed limitation because the specification does not clearly redefined the limitation.

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s  1, 2, 4, 6-8, 10, 12-14, 16, 18  are rejected under 35 U.S.C. 103 as being unpatentable over Bjontegard (US Patent 9338622), and further in view of Chu et al (US Patent 9208607).
With regard to claim 1, Bjontegard disclosed inputting scene point cloud data of a scene into a point cloud feature extraction model pretrained to obtain a point cloud descriptive feature of the scene, and inputting scene image data of the scene into an image feature extraction model pretrained to obtain an image descriptive feature of the scene (refer to col. 2, lines 64-col. 3, lines 8); and
(inputting the point cloud descriptive feature and the image descriptive feature of each target
region in the scene into an object identifying model pretrained, to obtain a detection result of an object comprised in each target region).  Bjontegard reference does not expressly call for inputting the point cloud descriptive feature and the image descriptive feature of each target region in the scene into an object identifying model pretrained, to obtain a detection result of an object comprised in each target region. However, at the same field of endeavor, Chu et al broadly disclosed this feature (refer to col. 9, lines 20-36). At the time of the invention, it would have been obvious to a person of ordinary skill in the art to incorporate the teaching to Chu et al image data processing system into Bjontegard system. The suggestion/motivation for doing so would have been to provide a point cloud obtained by 3D scanning a target place for the 3D modelling and image for the target place photographed in multiple position are stored (refer to col. 9, lines 20-36 of Chu et al). Therefore, it would have been obvious to combine Chu et al with Bjontegard to obtain the invention as specified in claim 1. 
	With regard to claim 2, Bjontegard disclosed identifying the point cloud descriptive feature or the image descriptive feature of each target region in the scene, to obtain a candidate object comprised in the scene, and determining a region comprising the candidate object as the target region (refer to col. 5, lines 18-58).
	With regard to claim 4, Bjontegard disclosed determining a category of the object comprised in each target region (refer to col. 4, lines 23-29).
	Claims 7 and 13 are similarly analyzed and rejected the same as claims 1.
.

3.	Claims 6, 12, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bjontegard (US Patent 9338622), and Chu et al (US Patent 9208607); further in view of Zhao et al (US Patent 9208607).
	With regard to claim 6, 12, 18 Bjontegard and Chu et al references failed to disclose the limitation “wherein the object identifying model is obtained by training a full convolution network”. However, at the same field of endeavor, Zhao et al disclosed this feature (refer to col. 20, lines 40-43). At the time of the invention, it would have been obvious to a person of ordinary skill in the art to incorporate the teaching to Zhao et al convolution neural network training system into Bjontegard and Chu et al system. The suggestion/motivation for doing so would have been to provide convolution neural network training system (refer to col. 9, lines 20-48 of Zhao et al). Therefore, it would have been obvious to combine Zhao et al 	reference with Bjontegard and Chu et al references to obtain the invention as specified in claims 6, 12. 18. 

Allowable Subject Matter
4.	Claims 3, 9, 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Other Prior Art Cited
5. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
.
Conclusion
6.       	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSEF KASSA whose telephone number is (571) 272-7452.  If attempts to reach the examiner by telephone are unsuccessful, examiner email address Yosef.kassa@uspto.gov. The examiner can normally be reached on Monday-Friday from 8:00 AM to 5:00 PM.
         If attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571) 272-7899.  The fax phone numbers for the organization where this application or proceeding is assigned is (571) 273-8300 for regular communication and (571) 273-8300 for after Final communications.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the customer service office whose telephone number is (571) 272-2600.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
11/20/2021.
/YOSEF KASSA/
Primary Examiner, Art Unit 2669